Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al., US 2009/0235494.
Regarding Claim 1, Browne et al. disclose a memory fastening device 50, comprising: an elongated main body 52 member having a first end, a second end and a top surface; a head 56 that is disposed along the first end of the main body; an opening (aperture) that is disposed within the head (56), said opening including a cross sectional shape that is complementary to a cross sectional shape of the main body (52); and a ratchet mechanism 54 that is disposed within the opening, said ratchet mechanism (54) including functionality for selectively engaging the elongated main body, wherein the main body (52) includes a shape memory (SMA).
Regarding Claim 10, Browne et al. disclose the device of claim 1, further comprising: a plurality of serrations 60 that are disposed along the length of the main body (52).
Regarding Claim 11, Browne et al. disclose the device of claim 10, wherein the plurality of serrations (60) extend upward (teeth) from the top surface of the main body (52).
Regarding Claim 12, Browne et al. disclose the device of claim 10, wherein the ratchet mechanism (54) includes a catch 58 that is configured to selectively engage each of the plurality of serrations (60).
Claim(s) 1 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koncelik, JR., US 2012/0210541.
Regarding Claim 1, Koncelik, JR. discloses a memory fastening device 100, comprising: an elongated main body 104 member having a first end, a second end and a top surface; a head 107 that is disposed along the first end of the main body; an opening (112a) that is disposed within the head (107), said opening including a cross sectional shape that is complementary to a cross sectional shape of the main body (104); and a ratchet mechanism 114 that is disposed within the opening, said ratchet mechanism (114) including functionality for selectively engaging the elongated main body, wherein the main body (104) includes a shape memory (shape memory alloy).
Regarding Claim 2, Koncelik, JR. discloses the device of claim 1, wherein the main body (104) includes a layered construction having a core layer 118 and an outer layer (elastic body portion 104).
Regarding Claim 3, Koncelik, JR. discloses the device of claim 2, wherein the core layer (118) is constructed from a memory material (non self forming, non elastic material) that is configured to maintain a shape to which it is manipulated (see paragraph [0055]).
Regarding Claim 4, Koncelik, JR. discloses the device of claim 3, wherein the core layer (118) is constructed from an elongated piece of malleable metal (soft bendable wire, bendable and shapeable that does not revert to its pre deformed shape).
Regarding Claim 5, Koncelik, JR. discloses the device of claim 4, wherein the elongated piece of malleable metal (118) includes, at least one of an aluminum strip or a steel strip (steel alloy).
Regarding Claim 6, Koncelik, JR. discloses the device of claim 4, wherein the outer layer (104) is constructed from a malleable and non-electrically conductive material (elastic material such as plastic; paragraph [0065]).
Regarding Claim 7, Koncelik, JR. discloses the device of claim 6, wherein the core material (118) is encapsulated by the outer material (the material 118 may be embedded or molded inside the outer material 104; see paragraphs [0019], [0026] and [0066]).
Regarding Claim 8, see the rejection of claim 6 above.
Regarding Claim 9, see the rejection of claim 7 above.
Regarding Claim 10, Koncelik, JR. discloses the device of claim 1, further comprising: a plurality of serrations (ridges or protrusions 106) that are disposed along the length of the main body (104).
Regarding Claim 11, Koncelik, JR. discloses the device of claim 10, wherein the plurality of serrations (106) extend upward (as protrusions to interact with the ratchet mechanism 114) from the top surface of the main body (104).
Regarding Claim 12, Koncelik, JR. discloses the device of claim 10, wherein the ratchet mechanism (114) includes a catch (element 114 is illustrated as the catch or pawl of the head) that is configured to selectively engage each of the plurality of serrations (106).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/VICTOR D BATSON/           Supervisory Patent Examiner, Art Unit 3677